RYDER, Judge.
Darren Brown appeals the denial of his motion to suppress cocaine and the imposition of court costs. We affirm the denial of his motion to suppress, but reverse the imposition of court costs. The trial court did not affirmatively impose costs during the sentencing hearing and was not entitled to do so thereafter in a written order. In order to impose costs, a defendant must have notice and an opportunity to be heard. Wood v. State, 544 So.2d 1004 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984); Joseph v. State, 556 So.2d 1233 (Fla. 2d DCA 1990). In this case, the trial court’s comments during the sentencing hearing did not serve as notice that it was imposing costs upon Brown, but merely left the issue open for further determination. Additionally, there was no determination made that Brown had the ability to pay the costs. Although, we affirm the sentence imposed, we reverse the cost provision of Brown’s judgment.
Affirmed in part; reversed in part.
CAMPBELL, C.J., and PATTERSON, J., concur.